Citation Nr: 0941556	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for lumbar spine spondylolysis with L5 pars defect.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
October 1972, July 1975 to July 1978, and January 1986 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's lumbar spine spondylolysis with L5 pars 
defect is not manifested by limitation of flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the prior twelve 
months.  

2.  The evidence shows that the Veteran has mild neurological 
manifestations of his service-connected lumbar spine 
spondylolysis with L5 pars defect in his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine spondylolysis with L5 pars defect have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria have been met for a separate evaluation of 
10 percent disabling for mild radiculopathy of the right 
lower extremity as a neurological manifestation of the 
Veteran's service-connected lumbar spine spondylolysis with 
L5 pars defect.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.7, 4.71a, Diagnostic Code 5237 Note 
(1); 4.124a, Diagnostic Codes 8520-8530 (2009).

3.  The criteria have been met for a separate evaluation of 
10 percent disabling for mild radiculopathy of the left lower 
extremity as a neurological manifestation of the Veteran's 
service-connected lumbar spine spondylolysis with L5 pars 
defect.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.7, 4.71a, Diagnostic Code 5237 Note (1); 
4.124a, Diagnostic Codes 8520-8530 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant VA 
treatment records.  The Veteran submitted private treatment 
records from Sweetwater Hospital and Sweetwater Medical 
Center.  The appellant was afforded a VA medical examination 
in September 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for lumbar spine 
spondylolysis with L5 pars defect in a March 1994 rating 
decision.  At that time, a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
diagnostic code was subsequently changed to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The Veteran filed a claim for 
an increased evaluation in July 2006.

In July 2006 the Veteran underwent a private Magnetic 
Resonance Imaging (MRI) scan of the back.  The scan revealed 
disc desiccation and degeneration at T12 - L1 with mild broad 
base disc bulge not resulting in any neural foraminal or 
central canal stenosis; mild broad base disc bulge with no 
central neural foraminal stenosis at L3 - L4; bilateral pars 
defects with resultant anterolisthesis of up to 15 percent at 
L5 - S1; and moderate to severe neural foraminal stenosis 
bilaterally as a result of the pars defect of L5 - S1.  In a 
subsequent private treatment note, dated in July 2006, he was 
diagnosed with lumbar degenerative disc disease.  In an 
August 2006 private treatment note, he was reported to have a 
longstanding low back pain radiating down his legs, and he 
was subsequently diagnosed with lumbar radiculopathy and 
lumbosacral neuritis.

In September 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  He reported that his 
back pain had been getting progressively worse, but he had 
not had any surgery or neoplasm.  He reported no history of 
urinary incontinence, urinary urgency, urinary retention 
requiring catheterization, urinary frequency, nocturia, fecal 
incontinence, erectile dysfunction, numbness, paresthesias, 
leg or foot weakness, falls, unsteadiness, visual 
dysfunction, or dizziness.  He also reported no history of 
fatigue, decreased motion, weakness, or spasms, although he 
indicated that he has stiffness and pain, which was reported 
to be sudden and sharp in the low back.  The severity of the 
pain was noted to be severe and it was noted to last hours, 
daily.  The pain radiated down his legs.  He reported no 
periods of incapacitation associated with his back condition 
and that he was able to walk one quarter of a mile and he did 
not use any devices or aids.

Examination of the muscles of the spine did not reveal any 
objective abnormalities of the cervical sacrospinalis or 
thoracic sacrospinalis.  There was no abnormal spinal 
curvature and the head position and gait type were normal.  
The spine was symmetrical in appearance.  Motor, muscle tone, 
and reflex examinations did not reveal any abnormalities.  
Range of motion of the Veteran's spine was reported to be 95 
degrees of flexion with pain beginning at 95 degrees.  
Extension was noted to be 0 to 30 degrees with pain beginning 
at 20 degrees.  Right lateral flexion was noted to be 0 to 30 
degrees with pain beginning at 20 degrees.  Left lateral 
flexion was noted to be 0 to 30 degrees with pain beginning 
at 20 degrees.  Right lateral rotation was noted to be 0 to 
30 degrees without pain.  There was no pain after repetitive 
use and no additional loss of motion on repetitive use.  Left 
lateral rotation was noted to be 0 to 30 degrees without 
pain.  There was no pain or additional loss of motion after 
repetitive use.  Lasegue's sign was negative.  The examiner 
discussed the results of the July 2006 MRI noted above.

The examiner diagnosed the Veteran with degenerative disc 
disease and reported that he was employed fulltime as a truck 
driver.  The examiner noted that the Veteran's condition has 
significant effects on his usual occupation and upon his 
usual daily activities.  The condition had a severe impact on 
his ability to exercise and participate in sports, a moderate 
impact on his ability to complete chores, a mild impact on 
his ability to participate in recreation and to travel, and 
no impact on his ability to shop, feed, bathe, dress, toilet, 
or groom himself.

In a VA treatment note, dated in November 2006, the Veteran 
was noted to have chronic back pain that extended down the 
right leg and was worse at night.

The Veteran has reported that he cannot bend over and touch 
his toes consistently and has to be conservative about 
bending because of the pain.  He indicated that he used to 
walk for exercise but can no longer do that because of his 
back pain.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  As the 
Veteran filed for an increased evaluation for lumbar spine 
spondylolysis with L5 pars defect after the implementation of 
the revised regulations only the most recent regulations will 
be examined.

Under the revised regulations, the Veteran's degenerative 
disc disease of the lumbar spine was evaluated under 
Diagnostic Code 5237 for lumbosacral strain.  The Schedule 
for Rating Criteria indicates that disabilities of the spine 
under Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or with a 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The Board must also 
consider a Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 20 percent disabling for the 
orthopedic manifestations of the Veteran's lumbar spine 
spondylolysis with L5 pars defect is not warranted.  At no 
point during the period on appeal did the Veteran's back 
condition manifest forward flexion of the thoracolumbar spine 
of 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In addition, at no point during the 
period on appeal did the Veteran's back condition manifest 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the prior twelve 
months.  As such, entitlement to an evaluation in excess of 
20 percent disabling for the orthopedic manifestations of the 
Veteran's lumbar spine spondylolysis with L5 pars defect must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for the orthopedic 
manifestations of the Veteran's lumbar spine spondylolysis 
with L5 pars defect, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether a rating in excess of 
20 percent can be assigned for the Veteran's lumbar spine 
spondylolysis with L5 pars defect by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  

As noted above, the Veteran has been diagnosed with bilateral 
lumbar radiculopathy and lumbosacral neuritis.  The 
neurological component of the Veteran's back condition does 
not manifest any urinary incontinence, urinary urgency, 
urinary retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
falls, unsteadiness, visual dysfunction, or dizziness.  The 
Veteran indicated that the pain radiates down his legs; 
however, there were no periods of incapacitation associated 
with his back condition.  His neurological condition did not 
reveal any motor, muscle tone, or reflex abnormalities.  
Based on his complaints and the neurologic findings, the 
Board finds the evidence of record shows that his bilateral 
leg neurologic disability is wholly sensory.  Accordingly, 
the Board finds that the neurological manifestations of his 
lumbar spine spondylolysis with L5 pars defect represent a 
mild degree of disability under the relevant diagnostic code.  
Resolving all reasonable doubt in favor of the Veteran, 
separate evaluations of 10 percent disabling, and no higher, 
are warranted for the neurologic components of his service-
connected back disorder.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). However in this case, the Board notes that the 
Veteran and the record have not indicated that the Veteran is 
unemployable due to his lumbar spine spondylolysis with L5 
pars defect. In fact, the evidence demonstrates that he is 
currently employed.  As such, consideration of TDIU as a 
component to the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent disabling for lumbar spine 
spondylolysis with L5 pars defect is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for lumbar spine spondylolysis with L5 pars defect 
is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


